DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on April 11, 2022. Claims 1, 3, 5-12, and 14-17 are pending with claims 5-8 and 10-11 being withdrawn.

Response to Arguments
Applicant’s statement, see page 8, filed April 11, 2022, with respect to Fabre (US 2016/0017728) has been fully considered and is persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3, 9, 12 and 14-17 has been withdrawn. 
Applicant argument filed April 11, 2022 that Henze (US 2015/0147181) does not teach varying the tilt angle have been fully considered. The Examiner agrees that Henze does not establish tilt angle as a geometric parameter that is varied in between blade groups. However, Seidel (US Patent 4,767,270, Figs. 2-3) discloses tilt angle as a geometric characteristic of propeller blades. As set forth in the rejection, it would have been obvious to vary a geometric characteristic of different blades of a bladed wheel (such as a tilt angle which is established as a geometric characteristic), such that a second blade tilt is different from a first blade tilt, to vary the noise signature of the blade of the propeller (Henze pars. 6, 18).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the joint comprises bellows” in conjunction with “each shaft corresponding to the first blade includes a joint tilting the head of the shaft with respect to the remainder of the shaft” (see claim 17). The specification and drawings do not appear to support the joint being bellows in conjunction with a head of the shaft tilting with respect to the remainder of the shaft. Note that the Fig. 6 shows a pivot 8 that tilts with respect to the shaft, however claim 1 already establishes a pivot being mounted on the head. In the bellow joint embodiment (Fig. 6), there is not a support for both “the head of the shaft being tilted with respect to the remainder of the shaft in conjunction” as recited in claim 17 and “the root of each blade being mounted on the head of a corresponding rotor connection shaft through a pivot” in claim 1. Accordingly, there does not appear to be support for the joint being a bellows as recited in claim 14 since this embodiment does not establish separate elements for “the head of the shaft” and “the pivot”. The lack of support for this limitation consequently raise doubt as to possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9 and 15-16 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) and in further view of Henze (US 2015/0147181).
In regards to claim 1, Seidel discloses a bladed wheel (ex. 27) comprising:
a plurality of blades (31) wherein the plurality of blades comprises 
a first blade (31, Figs. 2-3) having a root and an axis of rotation (35), a radial axis (not labeled) associated with the first blade extending orthogonal to an axis of rotation of the bladed wheel and passing through the root of the first blade, the first blade being fixed such that a first tilt angle (shown in Fig. 2) is formed between the rotational axis and the radial axis, and
a second blade (31, Figs. 2-3) having a root and an axis of rotation (35), a radial axis (not labeled) associated with the second blade extending orthogonal to an axis of rotation of the bladed wheel and passing through the root of the second blade, the second blade being fixed such that a second tilt angle (shown in Fig. 2) is formed between the rotational axis and the radial axis, 
wherein the rotation of the first blade and the second blade about the respective axes of rotation (35) thereof (via pink control mechanism 57) varies a pitch of the first and second blades;
a plurality of transmission connection elements (connecting to 57), the root of each blade of the being mounted through a pivot (49) so as to allow a rotation of the first blade and the second blade along the respective axis of rotation thereof;
a ring (hub 27) including a plurality of radial housings (51) in which each of the pivots (49) are mounted; and
roller bearings (53) which are positioned between the ring and each of the pivots (Fig. 2), the roller bearings retaining a degree of rotary freedom of the pivots with respect to the ring,
wherein each roller bearing corresponding to the first blade has a tilt component (see Fig. 2 which shows the axis 35 tilted downstream), the roller bearing tilting the corresponding first blade (Fig. 2)
Seidel does not disclose the first tilt angle being different from the second tilt angle, a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through the pivot; and the ring is a polygonal ring. 
Balk discloses a plurality of rotor connections shafts (57, see Figs. 2, 4, par. 51 of English translation ‘086), each shaft having a root and a head, a root (15) of each blade (16) being mounted on the head of a corresponding rotor connection shaft through a pivot; and the ring is a polygonal ring (14, par. 37 of English translation ‘086).
Seidel discloses counter rotating propellers with variable pitches, however do not disclose the pitch changing mechanism with a connection shafts and a polygonal ring. Balk, which is also directed to a variable pitch propeller, discloses variable pitch control system for a counter rotating propeller including a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through the pivot; and the ring is a polygonal ring to provide a pitch changing mechanism which improves the reliability of the system and reduces the bulkiness and mass thereof (par. 19 of English translation ‘086). Thus, it would have been obvious to one having ordinary skill in the art the time the invention was made to further modify the bladed wheel of Seidel by providing a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through the pivot, and by forming the ring as a polygonal ring, as taught by Balk, to improves the reliability of the system and reduce the bulkiness and mass (Balk par. 19).
Furthermore, Henze discloses a first blade and a second blade with varied different geometric characteristics (abstract, par. 18, which “include, but are not limited to, length, chord, blade angle, camber, and twist for example”).
Seidel discloses first and second blades with a blade geometric characteristic of a rotational axis being tilting with respect to the radial axis, however do not disclose first and second blades with different tilting. Henze, which is also directed to propeller blades, discloses varying blade geometric characteristics across a first and a second blade to vary the noise signature of the blades of the propeller (Henze pars. 6, 18). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the bladed wheel of Seidel by varying geometric characteristics of the first blade and the second blade, as taught by Henze, such that the first tilt angle being different from the second blade tilt angle, to vary the noise signature of the blades of the propeller (Henze pars. 6, 18).
In regards to claim 3, the modified bladed wheel of Seidel comprises the first blade and the second blade have the same geometrical shape (Seidel Figs. 2-3).
In regards to claim 9, the modified bladed wheel of Seidel comprises a turbine engine (11, Seidel Fig. 1) comprising the first bladed wheel.
In regards to claim 15, the modified bladed wheel of Seidel comprises providing a difference between the first blade tilt and the second blade tilt, however does not disclose the difference is 1° to 5°. It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the geometric parameters (such as the tilt angle of Seidel) are varied in view of Henze to result in noise differences. The variation in between blades must be substantial to result in a noise variation (par. 18), however must not compromise thrust and aerodynamic performance of the propeller. Additionally, there is no evidence of criticality of the specific difference. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an absolute value of a difference between the first blade tilt and the second blade tilt is 1° to 5°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 16, the modified bladed wheel of Seidel comprises connecting rods (Balk 51, Figs. 4, 6, 7) connected to each rotor connection shaft, the connecting rods translating in an axial direction to rotate the blades along the axis of rotation (Balk Figs. 4, 6, 7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181), and in further view of Tajan (US Patent 2014/0341739).
	In regards to claim 12, the modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except the pivot comprises one counterweight.
	Tajan discloses a pivot (15) comprises one counterweight (16).
	Seidel discloses a pivot, however does not disclose the pivot comprises one counterweight. Tajan, which is also directed to a propeller blade with a pivot, discloses a pivot with one counterweight to oppose that aerodynamic torque and keep the blades in a feathered orientation in an arrangement that reduces the bending load and total weight of the pivot (pars. 4, 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the bladed wheel of Seidel by providing the pivot comprises one counterweight, as taught by Tajan, to oppose that aerodynamic torque and keep the blades in a feathered orientation in an arrangement that reduces the bending load and total weight of the pivot (Tajan pars. 4, 12).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181), and in further view of Doussain (US Patent 2,645,295).
In regards to claim 17, the modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except each shaft corresponding to the first blade has a joint tilting the head of the shaft with respect to the remainder of the shaft tilting the corresponding blade according to the first blade tilt.
Doussain discloses a shaft (20 driven by a pitch control mechanism, see Col. 3, lines 11-22) corresponding to a first blade (1) has a joint (13) tilting a head (II, see below) of a shaft with respect to the remainder of the shaft (I, see below) so as to tilt the corresponding blade according to a first tilt of the axis of rotation (Fig. 1).

    PNG
    media_image1.png
    584
    438
    media_image1.png
    Greyscale

Annotated Figure 1 of Doussain
Seidel, as modified above includes a rotatable shaft for actuating each blade, however, lacks a joint tilting the head of the shaft, and tilting the blade. Doussain, which is also directed to adjustable pitch bladed wheels, disclose shafts with heads on a joint tilting a head of the shaft with respect to the remainder of the shaft, and thus tilting the corresponding blade according to a tilt of the axis of rotation which transmits the pitch change motion, while permitting the blade carry member to orient itself freely without stresses due to centrifugal forces (Col. 1, lines 26-30, Col. 3, lines 30-36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the bladed wheel of Seidel, by providing each shaft corresponding to the first blade has a joint tilting the head of the shaft with respect to the remainder of the shaft, and thus tilting the first corresponding blade according to the first tilt of the axis of rotation, as taught by Doussain, to transmit the pitch change motion, while permitting the blade carry member to orient itself freely without stresses due to centrifugal forces (Doussain Col. 1, lines 26-30, Col. 3, lines 30-36).

Claim 14, as far as it is supported, is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181) in view of Doussain (US Patent 2,645,295), and in further view of Sulzer (FR 1,217,446 A).
	The modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except the joint comprises bellows.
	Sulzer discloses a joint for a bladed wheel comprises bellows (12).
	Seidel, as modified by Doussain, discloses a joint, however does not disclose bellows. Sulzer, which is also directed to a joint for a bladed wheel, discloses the joint comprises bellows to provide damping for the oscillation (abstract). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the bladed wheel of Seidel by providing the joint comprises bellows, as taught by Sulzer, to provide damping for oscillations (abstract).
Allowable Subject Matter
	It appears that a claim amendment adding that chords (A3) of the first blade and the second blade are orthogonal with the axis of the bladed wheel (as shown in Fig. 10 of the application) would be allowable based on a discussion with Supervisor Woody Lee on May 10, 2022. If applicant wishes to pursue this amendment directed towards the embodiment in Fig. 10, the Examiner suggests scheduling an interview to discuss an Examiner’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
5/12/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745